Citation Nr: 0322579	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  97-17 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for hearing loss, on a 
direct basis and secondary to service-connected 
labyrinthitis.

2. Entitlement to service connection for arthritis, secondary 
to service-connected major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant served on active duty from December 1952 to 
March 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico. That rating 
decision, in pertinent part, denied the appellant's claims of 
entitlement to service connection for: (1) hearing loss, on a 
direct basis and as secondary to service-connected 
labyrinthitis; and (2) arthritis, secondary to service- 
connected major depression. Thereafter, the appellant filed a 
timely notice of disagreement and substantive appeal 
regarding both of these issues.

In March 2001, the Board remanded this case for further 
development and it has returned for appellate action.  The 
issue of entitlement to service connection for arthritis will 
be discussed in the remand portion of this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran experiences bilateral hearing loss due to 
exposure to acoustic trauma during service.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, bilateral 
hearing loss was incurred as a result of the veteran's active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Through correspondence, the rating decision, the statement of 
the case, the Board remand, and the supplemental statement of 
the case, and an August 2001 letter issued by the RO, the 
veteran has been informed of the evidence necessary to 
substantiate his claims. Pertinent identified medical and 
other records have been obtained, and VA examinations have 
been provided. The Board finds that the notice and duty to 
assist provisions of the law have been satisfied. 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002).

II. Service connection

In this case, the veteran contends that entitlement to 
service connection is warranted for bilateral hearing loss.  
The Board agrees.

Under applicable criteria, service connection will be granted 
for disability resulting from injury or disease incurred in 
or aggravated by active military service. 38 U.S.C.A. § 1110, 
1131, 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Evidence of bilateral 
hearing loss was not found on the examination for discharge. 
However, the presence of hearing loss disability during 
service is not a prerequisite to the grant of service 
connection.  See Hensley, at 159.

The veteran contends that he was exposed to acoustic trauma 
during service.  He retired from the military after a twenty-
year career. 

The Board adopts the findings made by the VA examiner in the 
July 2003 examination report.  According to the report, the 
examiner reviewed the veteran's claims file.  The examiner 
determined that the veteran's bilateral hearing loss, which 
met the criteria of 38 C.F.R. § 3.385, was at least as likely 
as not related to the veteran's eight months exposure to 
artillery noise during the Korean War and one year of heavy 
artillery noise exposure during the Vietnam War.  The 
September 2001 audiometric examination revealed the 
following:

HERTZ

1000
2000
3000
4000
Avg.
RIGHT
30
30
35
55
38
LEFT
35
45
50
50
45

The speech recognition threshold was 80 percent in the right 
ear and 78 percent in the left pursuant to the Maryland CNC 
controlled speech discrimination test.  Based on the 
foregoing result, the veteran meets the criteria for 
bilateral hearing loss pursuant to 38 C.F.R. § 3.385.

Although the record shows that the veteran did not develop 
bilateral hearing loss that met the criteria set out in the 
Ratings Schedule until many years after discharge, there is 
no medical evidence of record that rebuts the evidence 
discussed in the previous paragraphs.  There is no competent 
evidence that states that the veteran's bilateral hearing 
loss is not related to noise exposure during service.  The 
Board is not competent to render medical determinations that 
are not solidly grounded in the record.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Based on the foregoing evidence, and providing the veteran 
the benefit of the doubt, the Board finds that service 
connection bilateral hearing loss is warranted because the 
evidence shows that the veteran was exposed to acoustic 
trauma during service and a VA examiner concluded that the 
veteran's hearing loss was consistent with the veteran's 
history of noise exposure during service.  Furthermore, in 
light of the foregoing medical evidence, the Board finds that 
the veteran has maintained that he has experienced bilateral 
hearing loss since service.

Therefore, without competent evidence to the contrary, and 
resolving the benefit of the doubt in the appellant's favor, 
service connection for bilateral hearing loss is warranted. 
38 U.S.C.A. § 1310; VCAA; 38 C.F.R. §§ 3.303, 3.385.


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

In April of this year, the Board developed the issue of 
service connection for arthritis, claimed as secondary to 
depression.   A determination has been made that additional 
development is necessary.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

Readjudicate the issues on appeal 
considering the evidence of record 
submitted after the August 2002 
supplemental statement of the case, 
including the July 2003 VA orthopedic 
examination report.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative must be furnished a 
supplemental statement of the case and be 
given the appropriate time period to 
respond before the claims file is 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



